UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-7378


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

WILLIAM BROWN,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (3:12-cr-00239-GCM-DCK-18; 3:16-cv-00095-GCM)


Submitted:   February 16, 2017             Decided:   February 22, 2017


Before GREGORY, Chief Judge, DUNCAN, Circuit Judge, and HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


William Brown, Appellant Pro Se.     Benjamin Bain-Creed, Maria
Kathleen Vento, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      William Brown seeks to appeal the district court’s orders

denying relief on his 28 U.S.C. § 2255 (2012) and Fed. R. Civ. P.

59(e) motions.    The orders are not appealable unless a circuit

justice or judge issues a certificate of appealability.      28 U.S.C.

§ 2253(c)(1)(B) (2012).    A certificate of appealability will not

issue   absent   “a   substantial   showing   of   the   denial   of   a

constitutional right.”    28 U.S.C. § 2253(c)(2) (2012).      When the

district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that reasonable jurists would find

that the district court’s assessment of the constitutional claims

is debatable or wrong.      Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim

of the denial of a constitutional right.      Slack, 529 U.S. at 484-

85.

      We have independently reviewed the record and conclude that

Brown has not made the requisite showing.     Accordingly, we deny a

certificate of appealability and dismiss the appeal.       We dispense

with oral argument because the facts and legal contentions are




                                    2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                DISMISSED




                                     3